*531ORDER
PER CURIAM.
John L. Sanders appeals the circuit court’s judgment of convictions and consecutive sentences totaling two hundred and twenty-five years for ten counts of first-degree robbery, § 569.020, RSMo 1994; four counts of first-degree burglary, § 569.160, RSMo 1994; three counts of kidnapping, § 565.110, RSMo 1994; one count of forcible sodomy, § 566.060, RSMo 1994; one count of attempted robbery, § 569.020, RSMo 1994; and nineteen counts of armed criminal action, § 571.015, RSMo, 1994.
Judgment affirmed. Rule 30.25(b).